Decree establishing the will of Mrs. Strong according to the *27terms and coiiditions thereof, as stated in the complainant’s bill; declaring that the same was a valid power of appointment under the ante-nuptial contract and deed of settlement, confirming the appointment of Van GieSon as a trustee, and directing the trustees to keep the trust fund invested during the life of the complainant, and to pay over to him the inter-1 est or nett income thereof, and at his death to pay over and distribute the capital of the fund to the persons, and in the manner directed by the will. The costs of all the parties to be paid out of the income of the fund.